 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Anthony Lozano Solis,                              No. CV-17-02378-PHX-ROS (CDB)
10                  Plaintiff,                          ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Defendants.
14
15          On June 11, 2018, the Court determined Plaintiff had stated claims against
16   numerous defendants, including Defendant M. Johnson, for allegedly denying Plaintiff
17   “adequate medical treatment” in 2016. (Doc. 16 at 8). The United States Marshals
18   completed service of process on some defendants but were unable to complete service of
19   process on Johnson. (Doc. 26, 55, 56). On October 11, 2018, Magistrate Judge Deborah
20   M. Fine entered a Scheduling and Discovery Order. (Doc. 31 at 1). That Order stated
21   “[a]ll motions to amend the complaint or add parties shall be filed by November 25, 2018.”
22   (Doc. 31 at 2). Plaintiff did not seek to amend prior to that date.
23          On March 26, 2019, Plaintiff filed a “Motion for Leave to Amend Count 3.” (Doc.
24   90). According to that document, Plaintiff wishes to “change from defendant Johnson to
25   defendant R. Stewart.” (Doc. 90 at 1). Plaintiff explains he “had problems serving
26   defendant M. Johnson” so he requests he be allowed to name R. Stewart, the current
27   “Regional Medical Director,” in Count 3 instead of Johnson. (Doc. 90 at 1). Magistrate
28   Judge Camille D. Bibles issued a Report and Recommendation (“R&R”) recommending
 1   the motion to amend be denied as untimely and futile.
 2          As explained by Magistrate Judge Bibles, the motion to amend was filed long after
 3   the November 25, 2018, deadline for such motions. In addition, there are no allegations
 4   “how Stewart himself acted to violate Plaintiff’s constitutional right to adequate medical
 5   care.” (Doc. 109 at 2). In his objections, Plaintiff states he would have amended sooner if
 6   he had known there would be difficulties in locating Johnson. Plaintiff also states he wishes
 7   to name Stewart as a defendant because Stewart has implemented an “unconstitutional
 8   policy” involving inadequate medical treatment.
 9          Upon a de novo review, the R&R correctly concludes the motion to amend should
10   be denied. To begin, the motion is untimely. If Plaintiff believed he had claims against
11   Stewart involving the events in 2016, he should have included them long ago. The fact
12   that Johnson could not be served is irrelevant to whether Stewart should have been named
13   as a defendant earlier. Beyond the timeliness issue, the R&R also correctly concludes
14   Plaintiff has not alleged sufficient facts to state a plausible claim against Stewart regarding
15   events in 2016. Plaintiff’s only allegation regarding Stewart is that Plaintiff brought the
16   inadequate medical care to Stewart’s attention in February 2019. Alerting Stewart in 2019
17   that Plaintiff suffered inadequate medical care in 2016 does not state a plausible claim for
18   relief against Stewart.
19          Accordingly,
20          IT IS ORDERED the Report and Recommendation (Doc. 109) is ADOPTED.
21          IT IS FURTHER ORDERED the Motion to Amend (Doc. 90) is DENIED.
22          Dated this 30th day of May, 2019.
23
24
25                                                       Honorable Roslyn O. Silver
26                                                       Senior United States District Judge

27
28


                                                  -2-
